1
     WILLIAM H. BROWN, ESQ. (7623)
     BROWN MISHLER, PLLC
2    911 N. Buffalo Dr., Ste. 202
3    Las Vegas, Nevada 89128
     Tel: (702) 816-2200
4
     Fax: (702) 816-2300
5    Email: WBrown@BrownMishler.com
     Attorney for Defendant
6
     Byron Porter
7
                        UNITED STATES DISTRICT COURT
8
                             DISTRICT OF NEVADA
9
     UNITED STATES OF AMERCIA,                            2:19-cr-00269-JCM-EJY
10

11                      Plaintiff,                        ORDER FOR
12
     vs.                                              NEUROPSYCHOLOGICAL
                                                    EVALUATION OF DEFENDANT
13   BYRON PORTER,
14
                        Defendants.
15

16

17         The Court has reviewed defendant Byron Porter’s unopposed motion for
18
     in-custody neuropsychological evaluation. The Court hereby grants the
19

20   motion and directs NSDC employees to allow Dr. Jones-Forrester access to
21
     Mr. Porter on July 26 and July 27, 2021 from 9:00 a.m. until 5:00 p.m., and to
22
     provide a suitable private room for such testing and evaluation to occur.
23

24

25
                        [Intentionally blank; continues on following page.]
26

27

28




                                                1
1
           Additionally, Dr. Jones-Forrester shall be allowed to bring with her to

2    NSDC, and to use, the following equipment and health/cleaning supplies in
3
     the course of her evaluation and testing:
4

5          Equipment:
6
              1. 6 spiral bound testing booklets
7
              2. 1 box of plastic testing blocks
8

9             3. 3 pencils
10
              4. 3 pens
11

12
              5. Paper testing folder (with approximately 30 pages of testing

13               sheets)
14
              6. 1 patient chart
15

16            7. 2 timers for times tests
17
              8. Laptop computer
18
              9. Large bag to carry supplies
19

20         Covid-19 Related Cleaning Supplies:
21
              1. 2 bottles hand sanitizer
22

23
              2. 1 package alcohol sanitizing wipes for smaller equipment

24            3. 1 bottle bleach wipes for table, chairs, and larger equipment
25
              4. 1 K95 mask for patient (if CCDC unable to provide)
26

27            5. 1 K95 mask for myself (which I will be wearing)

28
              6. Lightweight plexiglass shield to be placed on table


                                            2
1
           Further, NSDC employees shall make reasonable accommodations to

2    allow Dr. Jones-Forrester to conduct testing and evaluation, including (1)
3
     unshackling or loosely shackling Mr. Porter; (2) having no other parties
4

5    present in the testing room; and (3) allowing Dr. Jones-Forrester to bring
6
     water and a small snack into the testing room.
7
           DATED this 23rd day of June, 2020.
8

9

10

11                                 UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                           3
